Title: From Thomas Jefferson to the Rev. Matthew Maury, 25 October 1791
From: Jefferson, Thomas
To: Maury, Rev. Matthew



Dr. Sir
Philadelphia Oct. 25. 1791.

I have now the satisfaction to inclose you a bank post-bill for seventy five dollars and a half as I informed you I would in my letter from Monticello. I inclose this letter to you open, under cover to your brother at Fredericksburg, that he may get at the bill, recieve the money from the nearest collector of the U.S. and dispose of it according to such directions as you shall in the meantime have lodged with him. I am with great & sincere esteem Dear Sir Your friend & servt.,

Th: Jefferson

